DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   THE CITY OF CORAL SPRINGS,
                            Appellant,

                                    v.

              THE NORTH BROWARD HOSPITAL DISTRICT,
                     d/b/a BROWARD HEALTH,
                             Appellee.

                              No. 4D14-2351

                              [June 10, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No. CACE
12028997 (25).

   John J. Hearn, City Attorney and Sherry Whitacre, Deputy City
Attorney, City Attorney’s Office, Coral Springs, for appellant.

  John Herin and Jeffrey T. Kuntz of GrayRobinson, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See N. Port Rd. & Drainage Dist. v. W. Villages Improvement
Dist., 82 So. 3d 69 (Fla. 2012).

STEVENSON, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.